DECISION
PER CURIAM:
Upon his pleas of guilty to larceny under Article 121, 10 U.S.C.A. § 921, Uniform Code of Military Justice, the accused was found guilty. A special court-martial consisting of members then sentenced him to a bad conduct discharge and reduction to airman basic.
On appeal, the accused cites no specific assignment of error but invites our attention to the appropriateness of the sentence.
We have examined the record of trial and have concluded that the findings and sentence are correct in law and fact and that no error materially prejudiced the substantial rights of the accused. The findings of guilty and sentence are
AFFIRMED.